DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 12/14/2018 was filed. The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 10, 11, and 13-19 are rejected under 35 U.S.C. 103 as being unpatentable over Buck et al. (US 20150327818 A1), herein referred to as Buck, in view of Bacchi et al. (US 6126381 A), herein referred to as Bacchi.
Regarding claim 10, Buck discloses a patient-positioning apparatus, comprising: a robot arm (robot arm 2) provided for moving a patient couch (patient couch 16), the robot arm comprising a plurality of serially arranged links (see FIGS. 1-3, each of the axes is defined by a link in the robot arm 2) mounted rotatably with respect to one another about respective axes, wherein the links of the robot arm include a start link (base frame 3), a first link (carousel 4), a second link (linkage 5), a third link (intermediate section 6), a fourth link (arm section 7), a fifth link (hand section 8), and a sixth link (pivoting device 23), and further discloses wherein the robot arm further comprises the patient couch (patient couch 16) or a fastening device for supporting the patient couch on the robot arm. Buck does not explicitly teach the first link is mounted at a first end to the start link for rotation with respect to the start link about a first vertical axis, the first link is mounted at a second end to a first end of the second link for rotation with respect to the to the second link about a second vertical axis, the second link is mounted at a second end to a first end of the third link for rotation with respect to the third link about a third vertical axis, the fourth link is mounted at a first end to a second end of the third link for rotation with respect to the third link about a first horizontal axis, the fourth link is mounted at a second end to a first end of the fifth link for rotation with respect to the fifth link about a second horizontal axis, and the fifth link is mounted at a second end to the sixth link for rotation about a third horizontal axis. Examiner notes that each of the linked features is pivotally connected serially end to end. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the invention of Buck to have the claimed configuration of having at least the first three linking features pivotally connected about vertical axes and the remaining fourth through sixth linking features pivotally connected about horizontal axes since it has been held that rearrangement of parts is unpatentable where the operation of device is not modified and is a mere matter of design choice. Furthermore, Bacchi discloses a unitary specimen prealigner robot arm 13 comprising an upper arm 14 that is rotatably connected to a rigid support structure 105 about a vertical axis 15 at one end and rotatably connected to middle arm 18 about a second vertical axis 19 about the second end where middle arm 18 is further rotatably connected to forearm 22 about a third vertical axis 24. It therefore flows naturally that the combination of Buck in view of Bacchi teaches the limitations since Buck discloses at least six different axes of rotation and Bacchi discloses serially pivotally connected axes of the same orientation.
Regarding claim 11, Buck (in view of Bacchi) teaches the start link is configured to be fastened to a floor (Buck, see FIG. 2, base frame 3 is disposed on floor 25).
Regarding claim 13, Buck (in view of Bacchi) teaches the third link is mounted on the second link and positioned vertically above the second link, and the second link is mounted on the first link and positioned vertically above the first link (Bacchi, see FIG. 1A, Bacchi teaches first three linked features are mounted serially one above the other). 
Regarding claim 14, Buck (in view of Bacchi) teaches the second link is shorter in length than the first link; or the third link is shorter in length than the second link (Bacchi, see FIG. 1A, middle arm 18 is greater in length than forearm 22).
Regarding claim 15, Buck (in view of Bacchi) teaches the sixth link comprises the patient couch or the fastening device for supporting the patient couch on the robot arm (Buck, pivoting device 23 connects to patient couch 16).
Regarding claim 16, Buck (in view of Bacchi) teaches the robot arm further comprises, as one of the serially arranged links, an end link rotatably mounted relative to the sixth link about a seventh axis of the robot arm, the end link defining the patient couch or comprising a fastening device for supporting the patient couch on the robot arm (Buck, pivoting device 23 connects to the end feature being patient couch 16).
Regarding claim 17, Buck (in view of Bacchi) teaches at least one of: the seventh axis extends along a longitudinal axis of the patient couch (Buck, pivoting device 23 rotatably connects to couch 16 along longitudinal center axis 26), or parallel to the longitudinal axis of the patient couch; or the seventh axis and the third horizontal axis form a right angle.
Regarding claim 18, Buck (in view of Bacchi) teaches an electronic controller configured to control movement of the robot arm (Bacchi teaches controller 54 controls motors and includes program memory 174 that stores sequence instructions for the robot arm).
Regarding claim 19, Buck (in view of Bacchi) teaches a medical device (Buck, radiation device 17); and a patient-positioning apparatus according to claim 10 (robot arm 2), the patient positioning apparatus positioned proximate the medical device for moving the patient couch relative to the medical device (Buck, see FIGS. 1 and 2).
Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Buck, in view of Bacchi, and further in view of Giulianotti et al. (US 10368949 B2), herein referred to as Giulianotti.
Regarding claim 12, Buck (in view of Bacchi) does not explicitly teach the start link is configured to be screwed to the floor. Giulianotti, however, discloses a robotic surgical station comprising uprights 100a and 100b configured to be retrained to the ground by screws 114 for the purpose of preventing movement of the uprights 100a and 100b during use. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the positioning device of Buck to have screws for fastening the base to the ground as taught by Giulianotti in order to stabilize the base of the robotic arm during operation.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The examiner notes that the prior art cited on PTO-892 but not relied upon for this rejection discloses patient positioning devices relevant in scope and structure to the claimed invention. The references relied upon for the rejections presented include Buck, Bacchi, and Giulianotti.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXIS F LOPEZ whose telephone number is (571)272-5329.  The examiner can normally be reached on M-Th 9:30am- 5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter M. Cuomo can be reached on (571) 272-6856.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

	
/ALEXIS FELIX LOPEZ/Examiner, Art Unit 3673                                                                                                                                                                                                        
/DAVID R HARE/Primary Examiner, Art Unit 3673                                                                                                                                                                                                        
7/26/2022